DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments, see REMARKS 11/16/2021, are not directed towards the claims as they are presented below in the Examiner’s Amendment. Therefore, the arguments are moot. 

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-20 are allowed.

	The closest prior art of reference is Kubie (US 20190189016 A1) which discloses a
method for mitigating noise exposure to unmanned aerial vehicles. Kubie teaches accessing a noise map for a geographical area and rerouting the UAV to mitigate the noise exposure to noise sensitive areas. 

	With respect to claim 1, Kubie taken either individually or in combination with
other prior art of record fails to teach or suggest: “…wherein the aerial vehicle is equipped to operate in a noise-driven routing mode such that a noise characteristic of the aerial vehicle is less than an existing noise level in a portion of the geographic area, a music-adverse routing mode for avoiding a portion of the geographic area with a relative high level of music, and a silence-adverse routing mode for avoiding a portion of the geographic area with no or a relative low level of sound…” in combination with the remaining elements and features of the claimed invention. It is for those reasons that the Applicant’s invention defines over the prior art of record.

	Claims 12 and 17 are substantially similar to claim 1 and are allowed for the same
reasons as above. Claims 2-6, 8-11, 13-16, and 18-20 are allowed because they depend from an allowed claim.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the change
and/or additions be unacceptable to the applicant, an amendment may be filed as
provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment issue fee.

	Authorization for this examiner’s amendment was given in a correspondence on
02/04/2022.

	The claims have been amended as follows:

1. (Currently Amended) A method for routing an aerial vehicle based on a relative noise impact comprising:
retrieving environmental noise map data for a geographic area, wherein the environmental noise map data indicates existing noise levels measured in the geographic area,
determining a vehicle noise characteristic of the aerial vehicle, wherein the aerial vehicle is equipped to operate in a noise-driven routing mode such that a noise characteristic of the aerial vehicle is less than an existing noise level in a portion of the geographic area, a music-adverse routing mode for avoiding a portion of the geographic area with a relative high level of music, and a silence-adverse routing mode for avoiding a portion of the geographic area with no or a relative low level of sound;
generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area; and
monitoring a measured noise impact of the aerial vehicle as the aerial vehicle flies along the route, wherein the measured noise impact is determined using one or more audio sensors located on the ground level,
wherein the relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle.
2. (Original) The method of claim 1, wherein the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level.
3. (Original) The method of claim 2, wherein the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.
4. (Original) The method of claim 2, wherein the relative noise impact is minimized by generating the route to fly at an altitude at which the existing noise levels are greater than the vehicle noise characteristic as heard at the ground level by a threshold value. 
5. (Original) The method of claim 1, wherein the route is among a plurality of candidate routes generated based on the relative noise impact, the method further comprising:
ranking the plurality of candidate routes based on one or more ranking criteria; and
presenting the ranked plurality of candidate routes in a user interface.
6. (Previously Presented) The method of claim 5, wherein the one or more ranking criteria include at least one of: fastest, shortest, least noise impact on the ground level, or a combination thereof.
7. (Cancelled)
8. (Previously Presented) The method of claim 1, further comprising:
updating the environmental noise map data, the vehicle noise characteristic, or a combination thereof based on the measured noise impact of the aerial vehicle.

9. (Original) The method of claim 1, further comprising:
monitoring one or more real-time parameters that can affect the existing noise level, the vehicle noise characteristic, or a combination thereof; and
updating the route in real time based on the one or more real-time parameters.
10. (Original) The method of claim 9, wherein the one or more real-time parameters include at least one of:
a change in wind direction;
a beginning or an ending of an event; and
a change in traffic.

11. (Original) The method of claim 1, wherein the environmental noise map data is generated based on at least one of:
a road network categorization for roads in the geographic area;
live traffic data for the roads in the geographic area;
a people density in the geographic area;
sound measurement data collected in the geographic area; and
a calendar of events occurring in the geographic area.
12. (Currently Amended) An apparatus for routing an aerial vehicle based on a relative noise impact comprising:
at least one processor; and
at least one memory including computer program code for one or more programs, 
the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:
retrieve environmental noise map data for a geographic area, wherein the environmental noise map data indicates existing noise levels measured in the geographic area,
determine a vehicle noise characteristic of the aerial vehicle, wherein the aerial vehicle is equipped to operate in a noise-driven routing mode such that a noise characteristic of the aerial vehicle is less than an existing noise level in a portion of the geographic area, a music-adverse routing mode for avoiding a portion of the geographic area with a relative high level of music, and a silence-adverse routing mode for avoiding a portion of the geographic area with no or a relative low level of sound;
generate a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area; and
monitor a measured noise impact of the aerial vehicle as the aerial vehicle flies along the route, wherein the measured noise impact is determined using one or more audio sensors located on the ground level,
wherein the relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle.
13. (Original) The apparatus of claim 12, wherein the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level.
14. (Original) The apparatus of claim 13, wherein the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.
15. (Original) The apparatus of claim 13, wherein the relative noise impact is minimized by generating the route to fly at an altitude at which the existing noise levels are greater than the vehicle noise characteristic as heard at the ground level by a threshold value.
16. (Original) The apparatus of claim 11, wherein the route is among a plurality of candidate routes generated based on the relative noise impact, and the apparatus is further caused to:
rank the plurality of candidate routes based on one or more ranking criteria; and
present the ranked plurality of candidate routes in a user interface.
17. (Currently Amended) A non-transitory computer-readable storage medium for routing an aerial vehicle based on a relative noise impact, carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to perform:
retrieving environmental noise map data for a geographic area, wherein the environmental noise map data indicates existing noise levels measured in the geographic area,
determining a vehicle noise characteristic of the aerial vehicle, wherein the aerial vehicle is equipped to operate in a noise-driven routing mode such that a noise characteristic of the aerial vehicle is less than an existing noise level in a portion of the geographic area, a music-adverse routing mode for avoiding a portion of the geographic area with a relative high level of music, and a silence-adverse routing mode for avoiding a portion of the geographic area with no or a relative low level of sound;
generating a route for the aerial vehicle over the geographic area based on the relative noise impact of the aerial vehicle while operating over the geographic area; and
monitoring a measured noise impact of the aerial vehicle as the aerial vehicle flies along the route, wherein the measured noise impact is determined using one or more audio sensors located on the ground level,
wherein the relative noise impact is computed based on the vehicle noise characteristic relative to the existing noise levels of the environmental noise map data for portions of the geographic area under the route of the aerial vehicle.
18. (Original) The non-transitory computer-readable storage medium of claim 17, wherein the route is generated to minimize the relative noise impact of the aerial vehicle with respect to a noise measurement taken at a ground level.
19. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the relative noise impact is minimized by generating the route to fly over the portions of the geographic area where the existing noise levels are greater than the vehicle noise characteristic by a threshold value.
20. (Original) The non-transitory computer-readable storage medium of claim 18, wherein the at least one mode of operation includes a flying mode, a surface mode, a submersible mode, or a combination thereof.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.C./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662